JUSTICE JONES, dissenting: I respectfully dissent. I cannot, and do not, quarrel with the rules that the majority ascribes to Edwards v. Arizona and Michigan v. Jackson, which stand for the proposition that once an accused requests counsel, all interrogation must cease until counsel is furnished or the accused himself or herself initiates any further exchanges with the police. Maine v. Moulton, relied upon by the majority, seems to have little or no application to the instant case in view of its facts. In Maine v. Moulton, which is similar on its facts to Massiah v. United States (1964), 377 U.S. 201, 12 L. Ed. 2d 246, 84 S. Ct. 1199, the police had equipped a codefendant "with a body-wire transmitter to record what was said at a meeting prior to trial between the defendant and the codefendant. The meeting took place in the absence of counsel, and the defendant did not know the conversation was being recorded. Certainly he had not been advised by police of his right to counsel immediately prior to the recording of the conversation in which he made incriminating remarks later used at his trial. Unlike Edwards v. Arizona and Michigan v. Jackson, however, the instant case does not turn on the defendant’s right to counsel, for defendant did in fact have counsel and, beyond that, had appeared in court with his attorney the very day upon which the further questioning of defendant without the presence of his attorney took place. The issue here is whether defendant waived his right to have his attorney present during the interrogation in question. The majority gives scant, if any, attention to the waiver question that is decisive of this case. The Supreme Court expressly recognized in Edwards v. Arizona itself that once counsel is furnished, the accused may waive the right to have counsel present during an interrogation and, further, that the waiver of the right may be inferred from the circumstances as well as express. The majority seems to hold that an accused who has had counsel made available to him cannot thereafter be interrogated by the authorities in the absence of counsel unless the accused initiates such communication and knowingly and voluntarily waives the right to have counsel present. That, however, is not the holding of Edwards. It is well established that the right to the assistance of counsel during interrogation may be subsequently waived despite an initial request therefor. (People v. Aldridge (1980), 79 Ill. 2d 87, 402 N.E.2d 176.) In Aldridge four days after the defendant had been formally charged with the crime of murder and while he was incarcerated, he expressed to a jailer the wish to confess to having committed the crime and, having had been advised of his Miranda rights and having signed a waiver of them, did so in the absence of counsel. About a month earlier his attorney had sought to enjoin the sheriff and his deputies from questioning the defendant in the absence of counsel. The trial court had denied an injunction but had noted that the hearing thus held had apprised the officers that the defendant had an attorney and did not want to be questioned further about the homicide without the assistance of his counsel. On review the defendant urged that his confession should have been suppressed because his right to counsel had been waived in the absence of the attorney whom defendant had retained and whose assistance had been requested earlier at all subsequent questioning of the defendant by police officers. In Aldridge the court reasoned: “As was said in Watson v. State (1977), 35 Md. App. 381, 386, 370 A.2d 1149, 1152, ‘The right to have counsel present during an interrogation is a right of the defendant and not a right of defendant’s counsel.’ To hold as irreversible an initial request for counsel ‘ “would transform the Miranda safeguards into wholly irrational obstacles to legitimate police investigative activity, and deprive suspects of an opportunity to make informed and intelligent assessments of their interests.” ’ People v. Morgan (1977), 67 Ill. 2d 1, 5, cert. denied (1977), 434 U.S. 927, 54 L. Ed. 2d 287, 98 S. Ct. 411; quoting Michigan v. Mosley (1975), 423 U.S. 96, 102, 46 L. Ed. 2d 313, 320, 96 S. Ct. 321, 325-26.) That his retained counsel was neither notified nor present when the defendant chose to forgo the assistance of counsel does not compel the invalidation of this waiver if otherwise voluntarily and knowingly made. (See Brewer v. Williams (1977), 430 U.S. 387, 405-06, 413, 51 L. Ed. 2d 424, 441, 445, 97 S. Ct. 1232, 1243, 1246; People v. Morgan (1977), 67 Ill. 2d 1, 6, cert. denied (1977), 434 U.S. 927, 54 L. Ed. 2d 287, 98 S. Ct. 411; People v. Kelley (1973), 10 Ill. App. 3d 193, 197; see also Kamisar, Brewer v. Williams, Massiah, and Miranda: What is ‘Interrogation’? When Does it Matter?, 67 Geo. L.J. 1, 95 (1978).)” People v. Aldridge (1980), 79 Ill. 2d 87, 92-93, 402 N.E.2d 176, 179. In order to establish a valid waiver of the right to counsel, the State must prove “ ‘an intentional relinquishment or abandonment of a known right or privilege’ ” (Brewer v. Williams (1977), 430 U.S. 387, 404, 51 L. Ed. 2d 424, 439, 97 S. Ct. 1232, 1242, quoting Johnson v. Zerbst (1938), 304 U.S. 458, 464, 82 L. Ed. 1461, 1466, 58 S. Ct. 1019, 1023). As was said in Edwards v. Arizona (1981), 451 U.S. 477, 482, 68 L. Ed. 2d 378, 385, 101 S. Ct. 1880, 1884, quoting Johnson v. Zerbst (1938), 304 U.S. 458, 464, 82 L. Ed. 1461, 1466, 58 S. Ct. 1019, 1023, a knowing relinquishment or abandonment of a known right or privilege depends in each case “ ‘upon the particular facts and circumstances surrounding that case, including the background, experience, and conduct of the accused.’ ” A court may find an intelligent and understanding rejection of counsel in situations where the defendant did not expressly state as much (North Carolina v. Butler (1979), 441 U.S. 369, 60 L. Ed. 2d 286, 99 S. Ct. 1755); an express waiver of the right to counsel is not necessary (People v. Brooks (1972), 51 Ill. 2d 156, 281 N.E.2d 326). The test is that there be a showing of a knowing intent to speak without counsel. (People v. Brooks (1972) , 51 Ill. 2d 156, 281 N.E.2d 326; People v. Cozzi (1981), 93 Ill. App. 3d 94, 416 N.E.2d 1192.) Once the defendant has been informed of his rights and indicates that he understands those rights it would seem that his choosing to speak and not requesting a lawyer is sufficient evidence that he knows his rights and chooses not to exercise them. (People v. Brooks (1972), 51 Ill. 2d 156, 281 N.E.2d 326; People v. Cozzi (1981), 93 Ill. App. 3d 94, 416 N.E.2d 1192.) In this case the defendant in his brief states that “[t]he facts in this case are largely not in dispute. The facts are essentially this [sic]: *** (5) The defendant’s Miranda rights are given to him, he indicates that he understands them, but, no waivers are signed, nor does the defendant indicate that he wishes to waive his rights.” The defendant was informed of his rights, indicated that he knew and understood them, and chose to speak. He did not ask that counsel be present. There was no evidence whatever of threats, coercion, intimidation, or promises of leniency. Nor was the defendant unfamiliar with the criminal justice system; his motion for reduction of bail filed February 21, 1985, lists a total of six convictions for (1) criminal damage to State-supported property, (2) theft over — criminal damage, (3) contempt of court, (4) illegal delivery to a minor, (5) battery, and (6) criminal damage to property. His several convictions support the conclusion that the defendant understood his rights and voluntarily waived them. See People v. Williams (1984), 124 Ill. App. 3d 734, 464 N.E.2d 1176. I would reverse.